DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1 March 2021 has been entered.
 	Claim 1 is currently amended.  Claim 10 is canceled.  Claims 1, 3, 5-9 and 11-14 are pending review in this action. The previous 35 U.S.C 112 rejections are withdrawn in light of the cancelation of claim 10.  
New grounds of rejection necessitated by Applicant’s amendments are presented below.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 3, 5-8, 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication No. 2013/0101894, hereinafter Baba in view of U.S. Pre-Grant Publication No. 2006/0214632, hereinafter Lee.
claim 1, Baba teaches a battery. The battery includes a battery cell (“electrode body”) having a cylindrical shape (paragraph [0078]).  The battery further includes a battery cell container (“package member”) having a film shape (paragraph [0040]).
The battery cell container (“package member”) includes a housing portion with a substantially cylindrical shape and is configured to house the battery cell (“electrode body”) (paragraphs [0038, 0070, 0073] and figures 12, 13a-13d).
The battery cell container (“package member”) further includes a plurality of welding areas (“seal portions”) that are provided on three sides of a periphery of the housing portion, excluding a folding portion provided on a first peripheral surface side of the housing portion (paragraph [0048]).
The welding areas (“seal portions”) are provided on both end surface sides and a second peripheral side of the housing portion (paragraph [0048]).
Baba teaches that two planes of the container are inclined (paragraph [0010]). Therefore, within the scope of Baba’s teaching is forming the inclined surfaces on the end surface sides, which accommodate the ends of the cylindrical shape – this would cause the welding area (“seal portion”) on the second peripheral side to be parallel to the axis of the cylindrical shape.
The welding areas (“sealing portions”) provided on the end surfaces of the housing portion would be inclined and therefore would have lower and upper ends displaced from a center position of the end surface.
The housing portion includes a first housing portion having a first substantially partial cylindrical shape and a second housing portion having a second substantially 
Baba fails to teach that one of the seal portions provided on the second peripheral surface side of the housing portion is bent so as to follow the substantially cylindrical peripheral shape of the housing portion.
Seal portions provided on a peripheral side of a housing portion in a film-type battery container are well-known in the art. It is further well-known to bend these seal portions such that they follow the peripheral shape of the housing portion for the purpose of reducing the overall size of the battery. 
See, e.g. Lee, who teaches a battery cell (111) housed within a pouch (112) formed from a thin film. The pouch (112) includes thermally bonded sections (“seal sections”) in three directions around a housing portion holding the battery cell (111) (paragraph [0034] and figures 2-4). Bonded sections (113) are bent such that they follow the peripheral shape of the housing portion (figures 3 and 4). Lee teaches that the purpose of bending these bonded sections is to minimize the size of the battery (paragraph [0034]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to bend the seal portion on the second peripheral side of the housing portion so as to follow the cylindrical shape of Baba’s housing portion for the purpose of reducing the overall size of Baba’s battery.
Regarding claim 3, Baba teaches in an embodiment that the folded portion does not protrude from the first peripheral surface side of the housing portion (figure 8c).
claim 5-8, Baba teaches a battery cell housed within a container formed from a thin film.
Baba fails to teach a circuit member.
Lee teaches a battery cell (111) housed within a pouch (112) formed from a thin film. The pouch (112) includes thermally bonded sections (“seal sections”) in three directions around a housing portion holding the battery cell (111). A protective circuit module (PCM) (117) is located inside an outer periphery of an end surface of the housing portion of the pouch (112) when viewed from a direction perpendicular to the end surface (paragraph [0034] and figures 2 and 3).
The PCM (117) is provided on one of the bonded sections (“seal sections”) (figure 3).
The PCM (117) is provided such that it extends in a direction parallel to the end surface (figure 3).
The PCM (117) includes a printed circuit board (117a) (paragraph [0034]).
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to include a PCM including a printed circuit board on one of the welding areas, such that it is positioned inside an outer periphery of an end surface of the housing portion and extending parallel in a direction parallel to the end surface of the housing portion for the purpose of integrating protective circuitry with Baba’s thin-film housed battery. 

Regarding claim 11, Baba teaches a first electrode (“lead”) led out from a first end surface of the housing portion to an outside of the battery cell container (“package 
Regarding claim 14, Baba teaches an electronic device comprising the battery of claim 1 (paragraph [0079]).

Claims 9, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication No. 2013/0101894, hereinafter Baba and U.S. Pre-Grant Publication No. 2006/0214632, hereinafter Lee as applied to claims 11 and 1 above, and further in view of U.S. Pre-Grant Publication No. 2016/0285069, hereinafter Jeon.
Regarding claim 9, Baba teaches a cylindrical battery cell with electrodes (“leads”) led out from opposite ends of the battery cell container (“package member”).
Baba fails to provide structural details of the electrodes (“leads”).
Jeon teaches a cylindrical battery cell (100) with electrode tabs (114, 115) led out from opposite ends of the battery cell pouch (120, “package member”) (paragraph [0067] and figure 2). 
Jeon teaches that the electrode tabs (114, 115) are capable of being folded (paragraph [0011] and figure 1), therefore they are “configured to” be bent along an end surface of the battery cell (“electrode body”).
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to fashion Baba’s electrodes (“leads”) as taught by Jeon for the purpose of being able to extract current from the battery.

Regarding claim 12, Baba teaches a cylindrical battery cell with electrodes (“leads”) led out from opposite ends of the battery cell container (“package member”).
Baba fails to teach a circuit member.
Jeon teaches a cylindrical battery cell (100) with electrode tabs (114, 115) led out from opposite ends of the battery cell pouch (120, “package member”) (paragraph [0067] and figure 2). Jeon teaches a PCM (200) provided on an end surface portion of the housing portion of the battery cell pouch. Both electrode tabs (114, 115) are connected to the PCM (200). The PCM (200) is configured to stop the flow of current in the event of a malfunction (paragraph [0068] and figure 3).
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to connect both electrodes of Baba’s cylindrical battery cell to a PCM (“circuit member”) for the purpose of providing protection in the event of a battery malfunction.

Regarding claim 13, Baba teaches a cylindrical battery cell.
Baba fails to teach an assembled battery comprising a plurality of connected cylindrical battery cells.
It is well-known in the art to connect multiple batteries together for the purpose of obtaining a higher battery output than a single battery can produce – see, e.g. Jeong, who teaches a battery pack comprising a plurality of connected cylindrical batteries (paragraph [0070] and figures 3 and 4).


Response to Arguments
Applicant’s newly added limitations have been considered.  However, after further search and consideration, the previously presented Baba reference was found to address the amended claims.
As detailed in the present office action, Baba inclined surfaces on two sides of the container – within the scope of the teaching therefore is having the inclined surfaces on the end sides of the container such that the seal on the second peripheral size is parallel to the axis of the cylindrical shape.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILIA V NEDIALKOVA whose telephone number is (571)270-1538.  The examiner can normally be reached on 8.30 - 5.00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LILIA V. NEDIALKOVA/
Examiner
Art Unit 1724



/BRIAN R OHARA/Examiner, Art Unit 1724